         Case 2:17-cv-00753-KFP Document 42 Filed 12/04/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

SHAQUILLE PARKER,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          CASE NO. 2:17-CV-753-KFP
                                              )               (WO)
                                              )
WARDEN MIKE HENLINE, et al.,                  )
                                              )
       Defendants.                            )

                                         ORDER

       Before the Court is Plaintiff’s Notice of Appeal (Doc. 39), which is construed to

contain a Motion to Proceed on Appeal in Forma Pauperis and a Motion for Certificate of

Appealability. For the reasons below, the Court concludes that Plaintiff’s motions are due

to be denied.

       “An appeal may not be taken in forma pauperis if the trial court certifies in writing

that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). In making a determination on

good faith, the Court must use an objective standard, such as whether the appeal is

“frivolous” or “has no substantive merit.” Coppedge v. United States, 369 U.S. 438, 445

(1962); United States v. Bottoson, 644 F.2d 1174, 1176 (5th Cir. Unit B May 1981) (per

curiam). Applying these standards, the Court is of the opinion, for the reasons stated in its

previous Memorandum Opinion and Order (Doc. 37), that Plaintiff’s appeal is without a

legal or factual basis and, accordingly, is frivolous and not taken in good faith. See e.g.

Rudolph v. Allen, 666 F.2d 519 (11th Cir. 1982). Accordingly, it is
            Case 2:17-cv-00753-KFP Document 42 Filed 12/04/20 Page 2 of 4




       ORDERED that the appeal in this cause is certified, under 28 U.S.C. § 1915(a)(3),

as not taken in good faith, and the Motion to Proceed on Appeal in Forma Pauperis and

Motion for Certificate of Appealability (Doc. 39) are DENIED. It is further

       ORDERED that, pursuant to the Prison Litigation Reform Act, 28 U.S.C. § 1915(b)

(as amended), Plaintiff is required to pay the $505.00 filing fee for this appeal.

Accordingly, it is

       ORDERED that:

       1.       If the funds in Plaintiff’s prison account exceed $505.00, those persons

having custody of Plaintiff must forward to the Clerk of this Court the $505.00 appellate

filing fee.

       2.       If the funds in Plaintiff’s prison account are less than $505.00, those persons

having custody of Plaintiff must:

                (A)    make an initial partial payment to this Court equal to the greater of the

                       following amounts:

                       (1)    20% of the average monthly deposits to Plaintiff’s account for

                              the six-month period immediately preceding the date Plaintiff

                              filed his notice of appeal; or

                       (2)    20% of the average monthly balance in Plaintiff's account for

                              the same six-month period.

                (B)    make additional monthly payments of 20% of the preceding month’s

                       income credited to Plaintiff’s account until the balance of the $505.00

                       fee is paid. These additional monthly payments must be deducted

                                               2
            Case 2:17-cv-00753-KFP Document 42 Filed 12/04/20 Page 3 of 4




                        from Plaintiff's prison account each time account balance exceeds

                        $10.00 until the $505.00 filing fee is paid in full.

       3.       If the appellate court enters a judgment against Plaintiff for payment of costs

at the conclusion of this appeal, including any unpaid portion of the $505.00 filing fee,

those persons having custody of Plaintiff must continue making monthly payments to this

Court in accordance with the installment plan outlined in Paragraph 2(B) until the full

amount of the ordered costs is paid.

       To aid those persons having custody of Plaintiff in complying with the requirements

of this Order, the Clerk is DIRECTED to furnish a copy of this Order to the inmate account

clerk at Donaldson Correctional Facility in Bessemer, Alabama. If Plaintiff is transferred

to another prison or detention facility, the account clerk must furnish this Order to the

appropriate official at the institution where Plaintiff is transferred so the custodial agency

can assume the duties of collecting and forwarding any remaining monthly payments to

this Court.

       If the appellate court disposes of Plaintiff’s appeal before he has paid the $505.00

filing fee—by dismissing it for lack of jurisdiction, for want of prosecution, because it is

frivolous, or by deciding the appeal on the merits—Plaintiff is advised that he remains

obligated to pay the $505.00 filing fee. The filing fee will be collected from any funds that

become available to Plaintiff and will be forwarded to this Court by those persons having

custody of Plaintiff.




                                                 3
 Case 2:17-cv-00753-KFP Document 42 Filed 12/04/20 Page 4 of 4




DONE this 4th day of December, 2020.



                         /s/ Kelly Fitzgerald Pate
                         KELLY FITZGERALD PATE
                         UNITED STATES MAGISTRATE JUDGE




                                  4
